Exhibit 10.98

NINTH AMENDMENT

TO THE 2001 RESTATEMENT OF THE

HARRAH’S ENTERTAINMENT, INC.

SAVINGS AND RETIREMENT PLAN

WHEREAS, Harrah’s Entertainment Inc., a Delaware corporation (the “Company”),
has established and maintains the Harrah’s Entertainment, Inc. Savings and
Retirement Plan (the “Plan”) for the benefit of its eligible employees and the
eligible employees of certain participating companies; and

WHEREAS, Section 14.2 of the Plan provides that the Board of Directors of the
Company and/or its Human Resources Committee has the power to amend the Plan in
any respect; and

WHEREAS, the Committee desires to amend the Plan at this time to revise certain
sections of the Plan that relate to the rights of Plan Participants and
Beneficiaries to vote or tender shares of Harrah’s Stock contained in the
Harrah’s Stock Fund;

NOW, THEREFORE, the Plan is hereby amended, effective November 7, 2006, as
follows:

1.

Amend Section 5.4, as amended by the Seventh Amendment to the Plan, by deleting
the section in its entirety and replacing it with the following language:

Section 5.4 Rights of Participants and Beneficiaries to Vote or Tender Harrah’s
Stock. Each Participant or Beneficiary invested in the Harrah’s Stock Fund shall
be entitled to vote or tender full or partial shares of Harrah’s Stock held in
the Plan on his or her behalf, as follows:

 

  (a) In the case of a vote, each Participant or Beneficiary shall be entitled
to instruct the Trustee (or instruct the Investment Manager if an Investment
Manager has been appointed with respect to the Harrah’s Stock Fund) how to vote
full or partial shares held on his or her behalf. Prior to such vote, each
Participant or Beneficiary entitled to vote shall be supplied by the Trustee (or
by the Investment Manager) with proxy statements or other materials relating to
such vote and sufficient to instruct the Trustee (or Investment Manager) to vote
such shares in the manner indicated by the Participant or Beneficiary. With
respect to the vote of any shares for which instructions are not received from a
Participant or Beneficiary, the Investment Committee shall instruct the Trustee
(or Investment Manager) how to vote such shares in the manner it shall direct in
its complete discretion. Upon receipt of such instructions from Participants or
Beneficiaries, or from the Investment Committee, the Trustee (or Investment
Manager) shall act with respect to such shares as instructed, to the extent such
action is consistent with law.

 

  (b)

In the case of a tender offer for the purchase of no more than five percent
(5%) of the total outstanding shares of Harrah’s Common Stock (such total to be
determined based on the number of shares held both inside and outside the Plan),
the Investment Committee shall determine in its complete discretion whether or
not to pass through to Participants and Beneficiaries the right to tender
shares. If the



--------------------------------------------------------------------------------

 

Investment Committee determines to pass through such tender rights, the
Investment Committee shall inform the Trustee (or Investment Manager) of this
decision, and the Trustee (or Investment Manager) shall supply each Participant
and Beneficiary entitled to tender with the tender offer and such other
materials relating to the tender offer as may be appropriate to instruct the
trustee (or Investment Manager) to tender such shares in the manner determined
by the Participant or Beneficiary. Upon receipt of such instructions, the
Trustee (or Investment Manager) shall act with respect to such shares as
instructed to the extent such action is consistent with law. If the Investment
Committee decides not to pass through a tender offer described in this
Section 5.4(b), or in the event a Participant or Beneficiary fails to instruct
the Trustee (or Investment Manager) with respect to shares held in the Plan on
his or her behalf, the Trustee (or Investment Manager) shall not tender such
shares in connection with the offer.

 

  (c) In the case of a tender offer for more than five percent (5%) of the total
outstanding shares of Harrah’s Common Stock (such total to be determined based
on the number of shares held both inside and outside the Plan), tender rights
shall be passed through to Participants and Beneficiaries. The Trustee (or
Investment Manager) shall supply each Participant or Beneficiary entitled to
tender with the tender offer and such other materials relating to the tender as
may be appropriate and sufficient to instruct the Trustee (or Investment
Manager) to tender such shares in the manner directed by the Participant or
Beneficiary. Upon receipt of such instructions, the Trustee (or Investment
Manager) shall act with respect to such shares as instructed to the extent such
action is consistent with law. In the event a Participant or Beneficiary fails
to instruct the Trustee (or Investment Manager) with respect to shares held in
the Plan on his or her behalf, the Trustee (or Investment Manager) shall not
tender such shares in connection with the offer.

IN WITNESS WHEREOF, the Committee adopts this Ninth Amendment to the Plan on
this 7th day of November, 2006.

 

S&RP ADMINISTRATIVE COMMITTEE HARRAH’S ENTERTAINMENT, INC. By:   /s/ Jeffrey
Shovlin Its:   Chairman